           Case 1:19-cv-06305-AJN Document 33 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                     8/18/2020
                                                                       :
Robinson Feliz,                                                        :
                                                                       :
                                    Plaintiff,                         :    19-cv-6305 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
City of New York, et al,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        On August 7, 2020, Defendants filed a motion for judgment on the pleadings under
Federal Rule of Civil Procedure 12(c). Pursuant to Rule 3.F. of this Court’s Individual Practices
in Civil Cases, on or before August 28, 2020, Plaintiff must notify the Court and his adversary in
writing whether (1) he intends to file an amended pleading and when he will do so or (2) he will
rely on the pleading being attacked. Plaintiff is on notice that declining to amend his pleadings
to timely respond to a fully briefed argument in the Defendants’ August 7 motion may well
constitute a waiver of the Plaintiff’s right to use the amendment process to cure any defects that
have been made apparent by the Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v.
Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on
which denial of leave to amend has long been held proper, such as undue delay, bad faith,
dilatory motive, and futility”).
        If Plaintiff chooses to amend, Defendants may then (a) withdraw their motion for
judgment on the pleadings; (b) file a new motion for judgment on the pleadings; or (c) submit a
letter stating that they rely on the initially-filed motion for judgment on the pleadings.
        Discovery is stayed pending further order of the Court.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

        SO ORDERED.
        Case 1:19-cv-06305-AJN Document 33 Filed 08/18/20 Page 2 of 2




Dated: August 18, 2020                    __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
